Exhibit 10.2


GOLDEN STATE WATER COMPANY
PENSION RESTORATION PLAN
 
 
 
 

--------------------------------------------------------------------------------

 
 
                                            TABLE OF CONTENTS
         
Page
 
ARTICLE I             TITLE, PURPOSE AND DEFINITIONS
     
         1.1 - Title
    1            
         1.2 - Purpose
    1            
         1.3 - Definitions
    1            
ARTICLE II            PARTICIPATION
                 
         2.1 - Eligibility Requirements
    2            
ARTICLE III           PAYMENT BENEFITS
                 
         3.1 - Payment
    2            
ARTICLE IV            RETIREMENT BENEFITS
                 
         4.1 - Retirement Benefit
    2            
         4.2 - Benefit Limitation
    3            
         4.3 - Payment of Retirement Benefits
    3            
         4.4 - Small Benefit
    4            
         4.5 - Forfeiture of Benefits
    4            
         4.6 - Spouse Pre-Retirement Death Benefit
    4            
         4.7 - Time and Form of Spouse Pre-Retirement Death Benefits
    5            
ARTICLE V             COMMITTEE
                 
         5.1 - Committee
    5            
         5.2 - Agents
    5            
         5.3 - Binding Effect of Decisions
    6            
         5.4 - Indemnity
    6            
         5.5 - Claim Procedure
    6            
ARTICLE VI            AMENDMENT AND TERMINATION
                 
         6.1 - Amendments and Termination
    6            
         6.2 - Protection of Accrued Benefits
    6            
ARTICLE VII           MISCELLANEOUS
                 
         7.1 - Unfunded Plan
    7            
         7.2 - Unsecured General Creditor
    7            
         7.3 - Trust Fund
    7            
         7.4 - Nonassignability
    7            
         7.5 - Limitation on Participants' Rights
    7            
         7.6 - Participants Bound
    7            
         7.7 - Receipt and Release
    8            
         7.8 - Federal Law Governs
    8            
         7.9 - Headings and Subheadings
    8            
         7.10 - Successors and Assigns
    8  

 
 
 

--------------------------------------------------------------------------------

 
 
GOLDEN STATE WATER COMPANY
PENSION RESTORATION PLAN
 
THIS PLAN, originally effective the 1st day of January, 1997, is hereby amended
and restated effective December 31, 2008, by Golden State Water Company, a
California corporation (“Company”), and evidences the terms of a Pension
Restoration Plan for certain executives.


W I T N E S S E T H


ARTICLE I


TITLE, PURPOSE AND DEFINITIONS


1.1 - Title.


This plan shall be known as the “Golden State Water Company Pension Restoration
Plan.”


1.2 - Purpose.


The purpose of this Plan is to supplement retirement benefits payable to certain
participants in the Golden State Water Company Pension Plan, as amended and in
effect from time to time (the “Pension Plan”) by making up benefits which are
reduced by virtue of Sections 401(a)(17) or 415 of the Internal Revenue Code of
1986.  No payment shall be made under this Plan which duplicates a benefit
payable under any other deferred compensation plan or employment agreement of
the Company.


1.3 - Definitions.


Unless defined herein, any word, phrase or term used in this Plan with initial
capitals shall have he meaning given therefor in the Pension Plan.


“Actuarial Equivalent” shall mean an equivalent value compared using the
interest rate and mortality assumptions used under the Pension Plan for purposes
of determining actuarially equivalent benefits.


“Company” means Golden State Water Company or any successor corporation by
merger, consolidation, or otherwise.


“Employer” means the Company and any subsidiary or any other member of its
consolidated group (for federal tax purposes) designated by the Board of
Directors to participate in the Plan.


“Eligible Employee” means each individual who meets each of the following
requirements:  (1) he or she is an officer of the Employer; (2) he or she is a
participant in the Pension Plan; (3) his or her Pension Plan benefits are
reduced by the application of Sections 401(a)(17) or 415 of the Code; and (4) he
or she is designated as an Eligible Employee by the Board of Directors.


“Participant” means any Eligible Employee who is eligible for participation in
this Plan as specified in Section 2.1.


“Plan” means the Golden State Water Company Pension Restoration Plan as set
forth in this Agreement and all subsequent amendments hereto.


“Plan Year” means the calendar year.
 
 
1

--------------------------------------------------------------------------------

 


“Separation from Service” means a Participant’s death, retirement or other
termination of employment from the Employer that constitutes a “separation from
service” within the meaning of Treasury Regulations Section 1.409A-1(h), without
regard to the optional alternative definitions available thereunder.


“Similar Plan” means a plan required to be aggregated with this Plan under
Treasury Regulations Section 1.409A-1(c)(2)(i)(A).


“Specified Employee” means a “Specified Employee,” under Section 409A of the
Code and the regulations thereunder, as determined by the Committee.


ARTICLE II
PARTICIPATION


2.1 - Eligibility Requirements.


An Employee who is an Eligible Employee shall become a Participant on the later
of the date he or she becomes vested under the Pension Plan or becomes an
Eligible Employee.


ARTICLE III
PAYMENT OF BENEFITS


3.1 - Payment.


There shall be no funding of any benefit which may become payable
hereunder.  The Company may, but is not obligated to, invest in any assets or in
life insurance policies which it deems desirable to provide assets for payments
under this Plan but all such assets or life insurance policies shall remain the
general assets of the Company.  In connection with any such investments and as a
condition of further participation in this Plan, Participants shall execute any
documentation reasonably requested by the Company.


ARTICLE IV
RETIREMENT BENEFITS


4.1 - Retirement Benefit.


Subject to Section 4.3, a Participant’s retirement benefit under this Plan shall
equal the excess of (1) over (2) where:


(1) equals the Participant’s vested retirement benefit under the Pension Plan,
commencing on the date set forth in Section 4.3, and payable in the form of
benefit elected by the Participant (and spouse, if applicable) in accordance
with Section 4.3 of this Plan, calculated by (i) ignoring Sections 401(a)(17)
and 415 of the Code (and the Pension Plan provisions implementing those Code
sections); (ii) including in the definition of “Compensation” payments made to a
Participant pursuant to any “cash pay” annual performance incentive plan of the
Company (other than any extraordinary bonus, including any holiday, year end,
anniversary or signing bonus) and dividend equivalents paid in cash to the
Participant in connection with awards granted prior to 2006 under an equity
incentive plan of the Company; and (iii) treating “A” in Section 4.2 of the
Pension Plan as equaling 2% per year of Credited Service (including partial
years) prior to 2006 (or, if later, the date the individual becomes a Plan
Participant) and 3% per year of Credited Service (including partial years) after
2005 (or, if later, the date the individual becomes a Plan Participant) up to a
combined maximum of 60% for the total sum.  This modified formula is calculated
as 2% times X plus 3% times Y (up to a maximum of 60% for the total sum) minus Z
where X is the Participant’s years of Credited Service (including partial years)
before 2006 (or, if later, the date the individual becomes a Plan Participant)
and Y is the Participant’s years of Credited Service (including partial years)
after 2005 (or, if later, the date the individual becomes a Plan Participant)
and Z is the lesser of 1.67% of the Participant’s Old Age Retirement Benefit (as
defined in the Pension Plan) or 1% of Compensation times the Participant’s years
of Credited Service (including partial years); and


 
2

--------------------------------------------------------------------------------

 
 
(2) equals the vested retirement benefit that would be payable under the Pension
Plan if such benefit began on the date set forth in Section 4.3 and was payable
in the form of benefit elected by the Participant (and spouse, if applicable)
under the Plan.


Notwithstanding the foregoing, with respect to Participants employed on
January 1, 2006, if greater, the amount under (1) above will equal the
Participant’s vested retirement benefit under the Pension Plan (based on the
normal retirement benefit formula described in Section 4.2 of the Pension Plan),
commencing on the date set forth in Section 4.3, and payable in the form of
benefit elected by the Participant (and spouse, if applicable) in accordance
with Section 4.3 of this Plan, calculated by ignoring Section 401(a)(17) and 415
of the Code (and the Pension Plan provisions implementing those Code Sections)
and including in the definition of “Compensation” payments made to a Participant
pursuant to any “cash pay” annual performance incentive plan of the Company
(other than any extraordinary bonus, including any holiday, year end,
anniversary or signing bonus) and dividend equivalents paid in cash to the
Participant in connection with awards granted prior to 2006 under an equity
incentive plan of the Company.


4.2 - Benefit Limitation.


Notwithstanding any other provisions of the Plan, in the event that any benefit
provided under this agreement would, in the opinion of counsel for the Company,
not be deductible in whole or in part in the calculation of the federal income
tax of the Company by reason of Section 280G of the Internal Revenue Code of
1986 (the “Code”), the aggregate benefits provided hereunder shall be reduced so
that no portion of any amount which is paid to the Participant or Beneficiary is
not deductible for tax purposes by reason of Section 280G of the Code.


4.3 - Time and Form of Retirement Benefits.


(A)           Within 60 days following the later of (1) the Participant’s
Separation from Service or (2) the date the Participant attains age 55, the
Employer shall commence to pay to such retired Participant (or beneficiary, if
applicable, after the Participant’s death) the monthly retirement benefit to
which the Participant is entitled under this Plan, and payable in the form of
benefit elected by the Participant (and spouse, if applicable).  No benefits
shall be payable under this Plan before a Participant’s Separation from
Service.  An Eligible Employee who is an active Participant on December 31, 2008
may elect, on a form prescribed by the Committee, that such Participant’s
benefits under this Plan will begin within 60 days following the later of
(1) the Participant’s Separation from Service or (2) the Participant’s
attainment of an age that is 55 or later or the beginning of a specified year
after the Participant turns age 55.  If such a written election is not submitted
to the Company by December 31, 2008, then such Participant’s benefit shall begin
as specified in the first sentence of this Section 4.3(A).  A former Eligible
Employee who has not started receiving benefits under the Plan as of December
31, 2008, may elect, on a form prescribed by the Committee, to begin receiving
benefits on the later of (1) July 1, 2009 or (2) the Participant’s attainment of
an age that is 55 or later or the beginning of a specified year after the
Participant turns age 55.  If such a written election is not submitted to the
Company by December 31, 2008, then such Participant’s benefit shall begin on the
later of (1) July 1, 2009 or (2) the Participant’s attainment of age
55.  Notwithstanding the foregoing or anything contained herein to the contrary,
a Participant who is a Specified Employee may not receive any distribution until
six months following the Specified Employee’s Separation from Service.  In the
event any payments that otherwise would have been made during such six-month
period are delayed, all such payments shall be paid immediately following the
expiration of such six-month period plus Interest to the date of payment, and
any subsequent payments shall be made according to the payment schedule that
would have applied absent such six-month delay.  If a Participant who is a
Specified Employee dies after his Separation from Service but prior to the end
of the six-month delay, then any payments that would have been paid to the
Participant prior to his death absent the delay shall be paid to the
Participant’s Beneficiary and the Beneficiary shall begin receiving any benefit
to which the Beneficiary is entitled based upon the Participant’s form of
benefit.
 
 
3

--------------------------------------------------------------------------------

 


(B)           If a Participant is married at the time his benefits under the
Plan commence, his benefit shall be payable in the form of a Qualified Joint and
50% Survivor Annuity unless he elects, with spousal consent, to receive an
Actuarial Equivalent benefit in one of the following optional forms of
benefit:  (1) Straight Life Annuity, (2) Ten (10) Year Certain and Life Annuity,
(3) Twenty (20) Year Certain and Life Annuity, or (4) a 100%, 75%, 65-2/3% or
50% Contingent Annuity, each as described in the Pension Plan.  If a Participant
is not married at the time his benefits under the Plan commence, his benefit
shall be payable as a Single Life Annuity, unless he elects to receive an
Actuarial Equivalent benefit in one of the optional forms of benefit described
in this Section 4.3.


4.4 - Small Benefit.


Notwithstanding anything else to the contrary herein, if at any time the sum of
the Actuarial Equivalent values of (a) the benefit under this Plan, and (b) any
benefits credited under any Similar Plan, is equal to or less than the
applicable dollar amount under Section 402(g)(1)(B) of the Code, the Committee
may, in its sole discretion, determine that the Participant (or Beneficiary, if
applicable) entitled to such amounts will receive the entire sum described in
clauses (a) and (b) as a cash lump sum payment as soon as administratively
practicable following the exercise of such discretion (which shall be evidenced
in writing) subject to any delay required by Section 4.3, regardless of any
payment election by the Participant.


4.5 - Forfeiture of Benefits.


Notwithstanding any provision of this Plan to the contrary, no benefits shall be
payable under this Plan with respect to any Participant if the Participant
confesses to, is convicted of, or pleads no contest to, any act of fraud, theft
or dishonesty arising in the course of, or in connection with, his or her
employment with the Employer.


4.6 - Spouse Pre-Retirement Death Benefit.


If a Participant’s spouse is entitled to a pre-retirement death benefit under
Section 4.12 of the Pension Plan, the monthly benefit, if any, payable upon the
death of a Participant to the Participant’s spouse, commencing upon the date set
forth in Section 4.7 and payable for the period such benefit is payable under
the Pension Plan, shall be equal to the excess, if any, of:


(1)           The monthly death benefit determined in accordance with Section
4.12 of the Pension Plan, calculated by (i) ignoring Sections 401(a)(17) and 415
of the Code (and the Pension Plan provisions implementing those Code sections);
(ii) including in the definition of “Compensation” payments made to a
Participant pursuant to any “cash pay” annual performance incentive plan of the
Company (other than any extraordinary bonus, including any holiday, year end,
anniversary or signing bonus) and dividend equivalents paid in cash to the
Participant in connection with awards granted prior to 2006 under an equity
incentive plan of the Company; and (iii) treating “A” in Section 4.2 of the
Pension Plan as equaling 2% per year of Credited Service (including partial
years) prior to 2006 (or, if later, the date the individual becomes a Plan
Participant) and 3% per year of Credited Service (including partial years) after
2005 (or, if later, the date the individual becomes a Plan Participant) up to a
combined maximum of 60% for the total sum.  This modified formula is calculated
as 2% times X plus 3% times Y (up to a maximum of 60% for the total sum) minus Z
where X is the Participant’s years of Credited Service (including partial years)
before 2006 (or, if later, the date the individual becomes a Plan Participant)
and Y is the Participant’s years of Credited Service (including partial years)
after 2005 (or, if later, the date the individual becomes a Plan Participant)
and Z is the lesser of 1.67% of the Participant’s Old Age Retirement Benefit (as
defined in the Pension Plan) or 1% of Compensation times the Participant’s years
of Credited Service (including partial years),


over
 
 
4

--------------------------------------------------------------------------------

 


(2)           The amount of the monthly spouse death benefit payable to the
Participant’s spouse pursuant to Section 4.12 of the Pension Plan if the
Participant’s spouse were to begin receiving such monthly spouse death benefit
payable under the Pension Plan on the date set forth in Section 4.7.


Notwithstanding the foregoing, with respect to Participants employed on
January 1, 2006, if greater, (1) above will equal the monthly death benefit
determined in accordance with Section 4.12 of the Pension Plan (based on the
pre-retirement surviving spouse benefit described in Section 4.12 of the Pension
Plan), calculated by ignoring Section 401(a)(17) and 415 of the Code (and the
Pension Plan provisions implementing those Code sections) and including in the
definition of “Compensation” payments made to a Participant pursuant to any
“cash pay” annual performance incentive plan of the Company (other than any
extraordinary bonus, including any holiday, year end, anniversary or signing
bonus) and dividend equivalents paid in cash to the Participant in connection
with awards granted prior to 2006 under an equity incentive plan of the Company.


No benefits under this Section 4.6 shall be paid if the benefits payable
pursuant to any other provisions of this Article IV have already commenced.


4.7 - Time and Form of Spouse Pre-Retirement Death Benefits.


Within 60 days following the later of (1) the Participant’s death or (2) the
date the Participant would have attained age 55, the Employer shall commence to
pay to such surviving spouse the monthly benefit to which the surviving spouse
is entitled under this Plan.  The benefit shall be payable in the form set forth
in Section 4.12 of the Pension Plan.


ARTICLE V
COMMITTEE


5.1 - Committee.


This Plan shall be administered by the Committee.  The Committee shall have the
authority to (i) make, amend, interpret, and enforce all appropriate rules and
regulations for the administration of this Plan and (ii) decide or resolve any
and all questions, including interpretations and constructions of this Plan as
may arise in connection with the Plan.  The Committee shall also have all rights
and duties set forth in Section 6.3 of the Pension Plan.  The Committee shall
have full discretion to construe and interpret the terms and provisions of this
Plan.  The Committee members may be Participants under this Plan.


5.2 - Agents.


The Committee may, from time to time, employ other agents and delegate to them
such administrative duties as it sees fit, and may from time to time consult
with counsel who may be counsel to the Company.
 
 
5

--------------------------------------------------------------------------------

 


5.3 - Binding Effect of Decisions.


The decision or action of the Committee in respect of any questions arising out
of or in connection with the administration, interpretation and application of
the Plan and the rules and regulations promulgated hereunder shall be final and
conclusive and binding upon all persons having any interest in the Plan.


5.4 - Indemnity.


To the extent permitted by applicable federal and state laws the Company shall
indemnify and save harmless the Board of Directors, the Committee and each
member of each thereof, and any employee appointed pursuant to Section 5.2,
against any and all expenses, liabilities and claims, including legal fees to
defend against such liabilities and claims, arising out of their discharge in
good faith of responsibilities under or incident to the Plan, excepting only
expenses and liabilities arising out of willful misconduct or gross
negligence.  This indemnity shall not preclude such further indemnities as may
be available under insurance purchased by the Company or provided by the Company
under any Bylaw, agreement, vote of stockholders or disinterested directors or
otherwise, as such indemnities are permitted under state law.


5.5 - Claim Procedure.


The entire claim procedure set forth in Section 6.3(g) of the Pension Plan, as
amended from time to time, is hereby incorporated by reference.


ARTICLE VI
AMENDMENT AND TERMINATION


6.1 - Amendments and Termination.


The Company shall have the right to amend this Plan (and to amend or cancel any
amendments) from time to time by resolution of the Board of Directors.  Such
amendment shall be stated in an instrument in writing, executed by the Company
in the same manner as this Plan.  The Company also reserves the right to
terminate this Plan at any time by resolution of the Board of Directors.


6.2 - Protection of Accrued Benefits.


This Plan is strictly a voluntary undertaking on the part of the Company and
shall not be deemed to constitute a contract between the Company and any
Eligible Employee (or any other employee) or a consideration for, or an
inducement or condition of employment for the performance of services by any
Eligible Employee or employee.  Although the Company reserves the right to amend
or terminate this Plan at any time and, subject at all times to the provisions
of Section 4.3, no such amendment or termination shall result in the forfeiture
of benefits accrued pursuant to this Plan as of the date of termination.  The
benefits accrued at that time shall be the lesser of (1) the benefit that would
be payable under this Plan if the Participant terminated employment on the date
of termination, or (2) the benefit that would be payable under this Plan at
actual retirement under the Pension Plan (or death, if earlier) if this Plan
were terminated.  If the Plan is terminated, the benefits described in the
preceding sentence shall be paid when they would otherwise be paid in accordance
with Article IV.  Notwithstanding the foregoing, the Company may, in its
discretion, decide to distribute the benefits in another fashion to the extent
permitted under Treasury Regulations Section 1.409A-3(j)(4)(ix).


 
6

--------------------------------------------------------------------------------

 


ARTICLE VII
MISCELLANEOUS


7.1 - Unfunded Plan.


All benefits due under this Plan to a Participant shall be paid by the Employer
that employed that Participant.  This Plan is intended to be an unfunded plan
maintained primarily to provide deferred compensation benefits for a select
group of “management or highly compensated employees” within the meaning of
Section 201, 301 and 401 of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”), and therefore to be exempt from the provisions of Parts 2,
3 and 4 of Title I of ERISA.


7.2 - Unsecured General Creditor.


In the event of an Employer’s insolvency, Participants and their Beneficiaries,
heirs, successors and assigns shall have no legal or equitable rights, interest
or claims in any property or assets of Employer, nor shall they be beneficiaries
of, or have any rights, claims or interest in any life insurance policies,
annuity contracts or the proceeds therefrom owned or which may be acquired by
Employer.  In that event, any and all of Employer’s assets and policies shall
be, and remain, unrestricted by the provisions of this Plan.  An Employer’s
obligation under the Plan shall be that of an unfunded and unsecured promise of
Employer to pay money in the future.


7.3 - Trust Fund.


Each Employer shall be responsible for the payment of all benefits provided
under the Plan to Participants employed by it.  At its discretion, the Company
may establish one or more trusts, with such trustees as the Board may approve,
for the purpose of providing for the payment of such benefits.  Such trust or
trusts may be irrevocable, but the assets thereof shall be subject to the claims
of the Company’s creditors.  To the extent any benefits provided under the Plan
are actually paid from any such trust, the Employer shall have no further
obligation with respect thereto, but to the extent not so paid, such benefits
shall remain the obligation of, and shall be paid by, the Employer.


7.4 - Nonassignability.


None of the benefits, payments, proceeds or claims of any Participant or
Beneficiary shall be subject to any claim of any creditor and, in particular,
the same shall not be subject to attachment or garnishment or other legal
process by any creditor, nor shall any Participant or Beneficiary have any right
to alienate, anticipate, commute, pledge, encumber or assign any of the benefits
or payments or proceeds which he may expect to receive, contingently or
otherwise, under this agreement.


7.5 - Limitation on Participants’ Rights.


Participation in this Plan shall not give any Eligible Employee the right to be
retained in the Employer’s employ or any right or interest in the Plan other
than as herein provided.  The Employer reserves the right to dismiss any
Eligible Employee without any liability for any claim against the Employer,
except to the extent provided herein.


7.6 - Participants Bound.


Any action with respect to this Plan taken by the Committee or by the Company,
or any action authorized by or taken at the direction of the Committee or the
Company, shall be conclusive upon all Participants and Beneficiaries entitled to
benefits under the Plan.


 
7

--------------------------------------------------------------------------------

 


7.7 - Receipt and Release.


Any payment to any Participant or Beneficiary in accordance with the provisions
of this Plan shall, to the extent thereof, be in full satisfaction of all claims
against the Employer and the Committee, and the Committee may require such
Participant or Beneficiary, as a condition precedent to such payment, to execute
a receipt and release to such effect.  If any Participant or Beneficiary is
determined by the Committee to be incompetent by reason of physical or mental
disability (including minority) to give a valid receipt and release, the
Committee may cause the payment or payments becoming due to such person to be
made to another person for his or her benefit without responsibility on the part
of the Committee or the Company to follow the application of such funds.


7.8 - Federal Law Governs.


This Plan shall be construed, administered, and governed in all respects under
federal law (except as otherwise provided by Section 5.4), and to the extent
that federal law is inapplicable, under the laws of the State of California,
provided, however, that if any provision is susceptible to more than one
interpretation, such interpretation shall be given thereto as consistent with
this Plan being an unfunded plan described in Section 7.1.  If any provision
shall be held by a court of competent jurisdiction to be invalid or
unenforceable, the remaining provisions hereof shall continue to be fully
effective.


7.9 - Headings and Subheadings.


Headings and subheadings in this agreement are inserted for convenience of
records only and are not to be considered in the construction of the provisions
hereof.


7.10 -  Successors and Assigns.


This agreement shall inure to the benefit of, and be binding upon, the parties
hereto and their successors and assigns.


IN WITNESS WHEREOF, the Company has caused these presents to be executed by its
duly authorized officers and the corporate seal to be hereunto affixed this ____
day of ________________, 2008.






GOLDEN STATE WATER COMPANY


       By ________________________________


                                                                                           
By ________________________________
 
8